678 F.2d 585
John Lee SINCOX, (Edwin Charles Sincox, et al, substitutedin the place and stead of John Lee Sincox,deceased,) Plaintiffs, Appellants,v.Murphy BLACKWELL, Jr., et al., Defendants, Appellees.
No. 81-3545

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
June 16, 1982.
Appeal from the United States District Court for the Western District of Louisiana.
John C. Holleman, New Iberia, La., Gachassin & Capretz, Lafayette, La., for plaintiffs, appellants.
Blackwell, Chambliss, Hobbs & Henry, George Lawrence Arbour, West Monroe, La., Hayes, Harkey, Smith & Cascio, Joseph D. Cascio, Jr., Monroe, La., for defendants, appellees.
Before BROWN, POLITZ and WILLIAMS, Circuit Judges.

BY THE COURT:

1
Following the death of John Lee Sincox and the substitution of parties-plaintiff, this dispute was resolved and the appeal was dismissed.  Accordingly, the planned certification to the Louisiana Supreme Court, as set forth in our opinion, 672 F.2d 423, proceeds no further and this matter is concluded.